Appeal by plaintiffs from the judgment of the court setting aside the verdict and judgment which they had obtained against the defendant in a detinue suit brought by them. The rule for granting or refusing motions for a new trial, on account of the verdict of the jury being against the weight of the evidence, as was alleged in the motion here, is too well known to require discussion at our hands. Let it suffice to say that we have carefully read the entire evidence and are not at all convinced that the trial court committed error. He saw and heard the witnesses, and we will not disturb his ruling. Let the judgment appealed from be affirmed.
Affirmed.